— Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction of murder in the second degree (Penal Law § 125.25 [1]) was against the weight of the evidence. Upon the exercise of our factual review powers, we find no basis to conclude that the jury did not properly give the evidence the weight it should be accorded in reaching its verdict (see, People v Bleakley, 69 NY2d 490, 495). Defendant further contends that prosecutorial misconduct mandates reversal. While the record shows instances where the prosecutor acted overzealously and improperly bolstered or vouched for his witnesses, no objections were made by defense counsel and, therefore, these errors have not been preserved for our review (see, CPL 470.05 [2]; People v McCormick, 100 AD2d 723). Because these isolated incidents did not deprive defendant of a fair trial, we decline to exercise our discretion in the interest of justice (see, CPL 470.15 [6] [a]; People v Galloway, 54 NY2d 396).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Doyle, J. — murder, second degree.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.